Civil action to establish priority of claim over general creditors.
From a verdict and judgment in plaintiff, the defendant appeals, assigning errors.
This is the same case that was before us at the Spring Term, 1927. sub.nom, Corporation Commission v. Trust Co., 193 N.C. 696, 138 S.E. 22, When a partial new trial was ordered. Reference may be had to the case as first reported, for a full statement of the facts, as well as for the opinion, which has now become the law of the case. Strunks v. R. R.188 N.C. 567, 125, S.E., 182.
On the second hearing the case seems to have been tried substantially in accord with the principles announced on the first appeal. We perceive no valid reason for disturbing the verdict and judgment.
No error. *Page 870